Citation Nr: 1432553	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-40 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine and/or service-connected right acromioclavicular separation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from November 1983 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the RO which, in pertinent part, denied this service connection claim.  

In February 2008, the Veteran requested a hearing before a member of the Board at the Central Office.  The Veteran failed to report for the scheduled for the December 2012 hearing.  As he has not provided good cause for the failure to attend and has not requested an additional hearing, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704. 

In January and September 2013, the Board remanded this matter for further development.  

This issue was previously characterized as service connection for bilateral upper extremity radiculopathy, secondary to the service-connected low back disability or right shoulder separation.  As noted in the prior Board decisions, the issue has been characterized to reflect the appropriate anatomical disability claimed by the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has attributed his current cervical spine disorder (to include his congenital spine disorder) to service, specifically as caused or aggravated by his motorcycle accident, or as caused or aggravated by his service-connected lumbar spine and/or right shoulder disabilities.

There are numerous medical opinions of record, including in VA examination reports (dated in October 2007, November 2009, March 2012, January 2013, and February 2014) and a January 2013 note by Dr G.G. Borjab.  

Unfortunately, while these opinions address some of the contentions and medical questions, none of the opinions address all the necessary aspects of the Veteran's claims, specifically including whether his service-connected right shoulder disability caused or aggravated his claimed cervical spine disorder.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain a new VA examination that addresses the Veteran's contentions in light of his documented medical history.

The Board also notes that the Veteran receives VA treatment through the Indianapolis VA Medical Center and the most recent treatment records are dated in June 2014.  Therefore, while on remand, VA treatment records since that time to the present should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Indianapolis VA medical center dated from June 2014 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Once the above development has been completed, the AOJ should obtain a new VA examination, by an orthopedic specialist, for the cervical spine claim.  The claims file and a full copy of this REMAND must be made available to the examiner. 

Following a review of the Virtual VA and Veteran Benefits Management System (VBMS) claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  Does the Veteran currently have a cervical spine disorder(s)?  If so, please specify EACH diagnosed disorder(s).  

(b)  Does the evidence of record clearly and unmistakably show that the Veteran has a cervical spine disorder that existed prior to his entry into active duty in November 1983?  

      (i) If so, what cervical spine disorder?

(ii) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting cervical spine disorder was not aggravated (i.e., permanently increased in severity beyond the natural progression) by service or that any increase in disability during service was due to the natural progression of the disease?  The examiner should note consideration of the Veteran's in-service, August 1984 motorcycle accident.  Please identify any evidence with specificity.

(c) In regards to EACH currently diagnosed, non-pre-existing cervical spine disorder(s), is it at least as likely as not that such disorder(s) is related to the Veteran's military service or developed within a year of his November 1987 separation from service? The examiner should address whether it is at least as likely as not that the Veteran presented the prodromal signs of any currently diagnosed cervical spine disorder(s) during service.

The examiner's attention is directed to the service records surrounding the August 1984 motorcycle accident, and the Veteran's claim that a current cervical spine disorder developed due to that accident.

(d)  Is it at least as likely as not that the any currently diagnosed cervical spine disorder was caused or aggravated (i.e., permanently increased in severity beyond the natural progression) by the Veteran's service-connected (i) right shoulder disability and/or (ii) lumbar spine disability?  

If the examiner finds that any diagnosed cervical spine disorder was aggravated by a service-connected disability (right shoulder disability and/or lumbar spine disability), he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examination reports (dated in October 2007, November 2009, March 2012, January 2013, and February 2014) and a January 2013 note by Dr. G.G. Borjab.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

